DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of SEQ ID NOs: 1, 2, and 21, as well as Paclitaxel in the reply filed on 7/21/20 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating lung cancer via delivery of siRNA with one strand targeting mTOR and one strand targeting STAT3, does not reasonably provide enablement for a method of treating any possible cancer via simultaneous inhibition of mTOR and STAT3.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Factors to be considered in a determination of lack of enablement include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)
The instant claims are directed to a method of treating or preventing any cancer via administration of any nucleic acid molecule which simultaneously inhibits mTOR and STAT3.
The specification discloses human lung cancer cell death as a result of transfection with siRNA simultaneously targeting mTOR and STAT3 (Example 3).
Additionally, the specification is not enabling for delivery of any nucleic acid molecule which simultaneously inhibits mTOR and STAT3 and the treatment of any cancer.  Although the specification demonstrates treatment of lung cancer cells with siRNA having one strand targeted to mTOR and one strand targeted to STAT3, this is not commensurate in scope with the treatment of any possible cancer via administration of nucleic acid molecule which simultaneously inhibits mTOR and STAT3.
Importantly, regarding the claims that are directed to specific sequences, the claims are not limited to siRNAs having the instantly recited sequences, but rather are directed to any nucleic acid that comprises the sequences, which read upon nucleic acids with large divergence from siRNAs and act via different mechanisms.  For example, it is unpredictable whether a single antisense oligonucleotide, ribozyme, or aptamer of any length that comprise the sequences would predictably have the same result.
The scope of the claims in view of the specification as filed together do not reconcile the unpredictability in the art to enable one of skill in the art to make and/or use the claimed invention, namely a broad method of treating any cancer encompassing in vivo effects.
MPEP 2164.01
when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention.

Also, MPEP 2164.01(a)
A conclusion of lack of enablement means that, based on the evidence regarding each of
the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed
invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27
USPQ2d 1510, 1513 (Fed. Cir. 1993).

 	Given the teachings of the specification as discussed above, one skilled in the art could not predict a priori whether introduction of the instant agents in vivo by the broadly disclosed methodologies of the instantly claimed invention, would result in successful  treatment of any cancer.   Without further guidance, one of skill in the art would have to practice a substantial amount of trial and error experimentation, an amount considered undue and not routine, to practice the instantly claimed invention.
A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation (see MPEP 2164.01(a)).

Applicant argues that the declaration filed on 12/22/20 is evidence that other cancers can be treated by inhibition of STAT3 and mTOR.
The opinion declaration filed on 12/22/20 has been considered, but is not commensurate in scope with the instant claims.  The opinion declaration demonstrates that GBM and bladder cancer cell death was observed upon inhibition of mTOR and STAT3.  This is convincing regarding the treatment of GBM or bladder cancer, but these species are not representative of the instantly recited genus of any possible cancer, 
	It is known that a given target can demonstrate increased or decreased expression in different cancers.  For example, Semenza (Nature Reviews, 3, 2003, 721-732) teach decreased HIF-1 activity in particular cancer lines and increased HIF-1 activity in other cancer lines (Table 3).  Applicant has not demonstrated that inhibiting the expression of mTOR and STAT3 would necessarily be beneficial or result in a treatment effect in any possible cancer.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755.  The examiner can normally be reached on M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY H BOWMAN/Primary Examiner, Art Unit 1635